Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 21st day of April
2008, by and between David N Vander Ploeg (“Employee”) and School Specialty,
Inc. (the “Company”).




RECITALS




The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions set forth herein.




As a result of Employee’s employment with the Company, Employee will have access
to and be entrusted with valuable information about the Company’s business and
customers, including trade secrets and confidential information; and




The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.




NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (“Parties”), the Parties agree as follows:







ARTICLE I

EMPLOYMENT




1.1

Position and Duties.  Employee shall be employed in the position of Executive
Vice President and Chief Financial Officer, for the “Company” and shall be
subject to the authority of, and shall report to, the Company’s Chief Executive
Officer.  Employee’s duties and responsibilities shall include all those
customarily attendant to the position of Executive Vice President and Chief
Financial Officer, and such other duties and responsibilities as may be assigned
from time to time by the Company’s Chief Executive Officer. Employee shall
devote Employee’s entire business time, attention and energies exclusively to
the business interests of the Company while employed by the Company except as
otherwise specifically approved in writing by or on behalf of the Chief
Executive Officer




1.2

Term of Employment.  The Company employs Employee, and Employee accepts
employment by the Company, for the period commencing on the date hereof and
ending on April 20, 2011 (“Employment Term”), subject to earlier termination as
hereinafter set forth in Article III.  Following the expiration of the
Employment Term, this Agreement shall be automatically renewed for successive
one year periods (collectively, “Renewal Terms”; individually, “Renewal Term”)
unless, at least 30 days prior to the expiration of the Employment Term or the
then current Renewal Term, either party provides the other with a written notice
of intention not to renew, in which case this Agreement shall terminate as of
the end of the Employment Term or said Renewal Term, as applicable.  If this
Agreement is renewed, the terms of this Agreement during such Renewal Term shall
be the same as the terms in effect immediately prior to such renewal, subject to
any such changes or modifications as mutually may be agreed between the parties
as evidenced in a written instrument signed by both the Company and Employee.




ARTICLE II

COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  The Company shall pay Employee an annual salary of Three Hundred
Thirty Thousand ($330,000) (“Base Salary”), payable in accordance with the
normal payroll practices and schedule of the Company.




2.2

Incentive Bonus.  Employee will be eligible to participate in the Company’s
Corporate Plan I Bonus Program (“Program”), effective for Fiscal year 2009
pursuant to the terms and conditions of the Program.  Program will have a 50% of
annual earned base salary target with a maximum opportunity of 100%. For Fiscal
year 2009 your earned salary will be defined as $330,000 for bonus calculations.
The Company reserves the right, and Employee acknowledges and agrees that the
Company retains the right, to unilaterally interpret, change, modify, suspend,
amend, delete, or cancel the Program or any provision of the Program or the
procedures or benefits of the Program at any time in its sole discretion.  In
order to be paid any amount under the Program, Employee must be employed by the
Company at the time such payment is made.




2.3

Perquisites, Benefits and Other Compensation.  During the Employment Term and
any Renewal Term, Employee may be entitled to receive perquisites and benefits
provided by the Company to its executive employees, subject to the eligibility
criteria related to such perquisites and benefits and to such changes,
additions, or deletions to such perquisites and benefits as the Company may make
from time to time, as well as such other perquisites or benefits as may be
specified from time to time at the sole discretion of the Board and/or the Chief
Executive Officer of the Company.




2.4

Equity Incentive.




(a)

Stock Options.  At the Board’s Compensation Committee meeting following your
start date, you will be nominated for participation in this Program consistent
with the terms and conditions of the plan(s). The award put forth will be a
stock option award consisting of 35,000 options. The options are subject to a
four-year vesting program at 25% per year and are valid for ten years.  This
initial award is considered a 3-year award.  As a new associate, you will be
eligible for consideration of annual stock option awards beginning in year four
of employment with SSI.   Exercise price for initial award will be set at close
of business on date of grant.




(b)

Non Vested Stock Units (NSUs) or Restricted Stock. Employee will be eligible for
consideration of an NSU award that will be put forth at the June Board’s
Compensation Committee’s meeting.  The award put forth will consist of 5000
units.  NSU grants are put forth for annual consideration. These shares will
take the form of a performance award granted upon attainment of performance
objectives for each fiscal year.




(c)

Basis of above Award.  While it is anticipated that a restricted stock award
will be made annually and an option award annually beginning in year four of
employment, the size and valuation of the awards will be determined by the
Compensation Committee. The award is granted at the discretion of the
Compensation Committee.




(d)

Stock Options and Non Vested Stock Units (NSU’s).  Initial approval of the
Compensation Committee will be held at the May and/or June meeting.




ARTICLE III

TERMINATION




3.1

Right to Terminate; Automatic Termination.




(a)

Termination Without Cause.  Subject to Paragraph 3.2(a), below, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.




(b)

Termination For Cause.  Subject to Paragraph 3.2(b), below, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Cause (as defined below) by giving notice to Employee
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as




2

the Company may designate.  “Cause” shall mean any of the following:
 (1) Employee has breached this Agreement or any other agreement to which
Employee and the Company are parties or has breached any other obligation or
duty owed to the Company, including, but not limited to, Employee’s breach of or
failure or refusal to perform his duties and responsibilities to the Company and
Employee’s violation of any Company policy (including the Company’s policy
against unlawful harassment); (2) Employee has committed negligence, misconduct
or any violation of law in the performance of Employee’s duties for the Company;
(3) Employee has taken any action likely to result in discredit to or loss of
business, reputation or goodwill of the Company; (4) Employee has failed to
follow reasonable instructions from the Board, officer, body or other entity or
individual to whom Employee reports concerning the operations or business of the
Company; (5) Employee has committed a crime the circumstances of which
substantially relate to Employee’s employment duties with the Company;
(6) Employee has misappropriated funds or property of the Company or engaged in
any material act of dishonesty; (7) Employee has attempted to obtain a personal
profit from any transaction in which the Company has an interest, and which
constitutes a corporate opportunity of the Company, or which is adverse to the
interests of the Company, unless the transaction was approved in writing by the
Company’s Board after full disclosure of all details relating to such
transaction.




(c)

Termination by Death or Disability.  Subject to Paragraph 3.2(b), below,
Employee’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Employee’s death or a determination of Disability of Employee.
 For purposes of this Agreement, “Disability” means the inability of Employee,
due to a physical or mental impairment, to perform the essential functions of
Employee’s job with the Company, with or without a reasonable accommodation.  A
determination of Disability shall be made by the Company, which may, at its sole
discretion, consult with a physician or physicians satisfactory to the Company,
and Employee shall cooperate with any efforts to make such determination.  Any
such determination shall be conclusive and binding on the Parties.  Any
determination of Disability under this Paragraph 3.1(c) is not intended to alter
any benefits any party may be entitled to receive under any long-term disability
insurance policy carried by either the Company or Employee with respect to
Employee, which benefits shall be governed solely by the terms of any such
insurance policy.




(d)

Termination by Resignation.  Subject to Paragraph 3.2(b), below, Employee’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Employee’s provision of written notice
to the Company of Employee’s resignation from employment with the Company or at
such other time as may be mutually agreed between the Parties following the
provision of such notice.




3.2

Rights Upon Termination.




(a)

Paragraph 3.1(a) Termination.  If Employee’s employment is terminated pursuant
to Paragraph 3.1(a), above, Employee shall have no further rights against the
Company hereunder, except for the right to receive (1) any unpaid Base Salary
with respect to the period prior to the effective date of termination, (2)
payment of any accrued paid time off under the Company’s paid time off policy
that is unused through the effective date of termination, (3) a Severance
Payment (defined below), the payment of which is contingent upon Employee’s
execution of a written severance agreement (in a form satisfactory to the
Company) containing, among other things, a general release of claims against the
Company, and (4) reimbursement of expenses to which Employee may be entitled.
 For purposes of this Agreement, “Severance Payment” means twelve (12) months of
Base Salary, payable following termination in accordance with the normal payroll
practices and schedule of the Company.




3

(b)

Paragraph 1.2 and Paragraph 3.1(b)-(d) Terminations.  If Employee’s employment
is terminated pursuant to Paragraph 3.1(b) or (c), above, if Employee resigns
pursuant to Paragraph 3.1(d), above, or if either the Company or Employee fails
to renew this Agreement pursuant to Paragraph 1.2, above, Employee or Employee’s
estate shall have no further rights against the Company hereunder, except for
the right to receive (1) any unpaid Base Salary with respect to the period prior
to the effective date of termination, (2) payment of any accrued paid time off
under the Company’s paid time off policy that is unused through the effective
date of termination, and (3) reimbursement of expenses to which Employee may
be entitled.




ARTICLE IV

CONFIDENTIALITY




4.1

Confidentiality Obligations.  Employee will not, during the term of his/her
employment, directly or indirectly use or disclose any Confidential Information
or Trade Secrets except in the interest and for the benefit of the Company.
 After the end, for whatever reason, of Employee’s employment with the Company,
Employee will not directly or indirectly use or disclose any Trade Secrets. For
a period of eighteen (18) months following the end, for whatever reason, of
Employee’s employment with the Company, Employee will not directly or indirectly
use or disclose any Confidential Information.  Employee further agrees not to
use or disclose at any time information received by the Company from others
except in accordance with the Company’s contractual or other legal obligations;
the Company’s Customers are third party beneficiaries of this promise.




4.2

Definitions.




(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.  The term includes, but is not limited to, all computer source
code created by or for the Company.




(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally.  Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated as confidential or proprietary by the Company; and (iii)
information received by the Company from others which the Company has an
obligation to treat as confidential.




(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Employee to have been known by him/her prior to his/her
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Employee; (iii) is obtained by Employee in good
faith from a third party who discloses such information to Employee on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Employee outside the scope of his/her employment without use of
Confidential Information or Trade Secrets.




4

ARTICLE V

NON-COMPETITION




5.1

Restrictions on Competition During Employment.  During the term of Employee’s
employment with the Company, Employee shall not directly or indirectly compete
against the Company, or directly or indirectly divert or attempt to divert
Customers’ business from the Company anywhere the Company does or is taking
steps to do business.




5.2

Post-Employment Non-Solicitation of Restricted Customers.  For eighteen (18)
months following termination of Employee’s employment with the Company, for
whatever reason, Employee agrees not to directly or indirectly solicit or
attempt to solicit any business from any Restricted Customer in any manner which
competes with the services or products offered by the Company in the twelve (12)
months preceding termination of Employee’s employment with the Company, or to
directly or indirectly divert or attempt to divert any Restricted Customer’s
business from the Company.

5.3

Post-Employment Restricted Services Obligation.  For eighteen (18) months
following termination of Employee’s employment with the Company, for whatever
reason, Employee agrees not to provide Restricted Services to any Competitor in
any geographic area in which the Company sold pre-kindergarten through 12th
grade educational products and services during the twelve (12) month period
preceding termination of Employee’s employment.  During such eighteen (18) month
period, Employee also will not provide any Competitor with any advice or counsel
concerning the provision of Restricted Services anywhere in such geographic
area.




5.4

Definitions.




(a)

Customer.  The term “Customer” means any individual or entity for whom/which the
Company has provided services or products or made a proposal to perform services
or provide products.




(b)

Restricted Customer.   The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products and (ii)
with whom/which Employee had contact on behalf of the Company or about
whom/which Employee acquired non-public information in connection with his/her
employment by the Company during the twenty-four (24) months preceding the end,
for whatever reason, of Employee’s employment with the Company; provided,
however, that the term “Restricted Customer” shall not include any individual or
entity who/which, through no direct or indirect act or omission of Employee, has
terminated its business relationship with the Company.




(c)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Employee provided to the Company during the
twelve (12) months preceding the termination of Employee’s employment with the
Company relating to pre-kindergarten through 12th grade educational products and
services of the type sold by the Company within any geographic area in which the
Company engaged in the sale of such products or services within the last twelve
(12) month period preceding termination of Employee’s employment.




(d)

Competitor. The term “Competitor” means any business which is engaged in the
sale of pre-kindergarten through 12th grade educational products and services of
the type sold by the Company within any geographic area in which the Company
engaged in the sale of such products or services within the twelve (12) month
period preceding termination of Employee’s employment.




5

ARTICLE VI

BUSINESS IDEA RIGHTS




6.1

Assignment.  The Company will own, and Employee hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Employee originates or develops whether alone or working with others while
Employee is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States Copyright Law.  

6.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Employee originates or
develops, either alone or jointly with others while Employee is employed by the
Company and which are (i) related to any business known to Employee to be
engaged in or contemplated by the Company; (ii) originated or developed during
Employee’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.  

6.3

Disclosure.  While employed by the Company, Employee will promptly disclose all
Business Ideas to the Company.

6.4

Execution of Documentation.  Employee, at any time during or after the term of
his/her employment with the Company, will promptly execute all documents which
the Company may reasonably require to perfect its patent, copyright and other
rights to such Business Ideas throughout the world.




ARTICLE VII

NON-SOLICITATION OF EMPLOYEES




During the term of Employee’s employment with the Company and for eighteen (18)
months thereafter, Employee shall not directly or indirectly encourage any
Company employee to terminate his/her employment with the Company or solicit
such an individual for employment outside the Company in any manner which would
end or diminish that employee’s services to the Company.




ARTICLE VIII

EMPLOYEE DISCLOSURES AND ACKNOWLEDGMENTS




8.1

Confidential Information of Others.  Employee warrants and represents to the
Company that he/she is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Employee from fully carrying out his/her duties as
described under the terms of this Agreement.  Further, Employee warrants and
represents to the Company that he/she has not and will not retain or use, for
the benefit of the Company, any confidential information, records, trade
secrets, or other property of a former employer.




8.2

Scope of Restrictions.  Employee acknowledges that during the course of his/her
employment with the Company, he/she will gain knowledge of Confidential
Information and Trade Secrets of the Company.  Employee acknowledges that the
Confidential Information and Trade Secrets of the Company are necessarily shared
with Employee on a routine basis in the course of performing his/her job duties
and that the Company has a legitimate protectable interest in such Confidential
Information and Trade Secrets, and in the goodwill and business prospects
associated therewith. Employee acknowledges that the Company sells
pre-kindergarten through 12th grade educational products and services to all
states in the United States.  Accordingly, Employee acknowledges that the scope
of the restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill and property
rights, and that the restrictions imposed will not prevent him/her from earning
a living in the event of, and after, the end, for whatever reason, of his/her
employment with the Company.




6

8.3

Prospective Employers.  Employee agrees, during the term of any restriction
contained in Articles IV, V, VI, VII and VIII of this Agreement, to disclose
this Agreement to any entity which offers employment to Employee.  Employee
further agrees that the Company may send a copy of this Agreement to, or
otherwise make the provisions hereof known to, any of Employee’s potential
employers.




8.4

Third Party Beneficiaries.  Any Company affiliates are third party beneficiaries
with respect to Employee’s performance of his/her duties under this Agreement
and the undertakings and covenants contained in this Agreement and the Company
and any of its affiliates, enjoying the benefits thereof, may enforce this
Agreement directly against Employee.  The terms Trade Secret and Confidential
Information shall include materials and information of the Company’s affiliates
to which Employee has access.




8.5

Survival.  The Covenants set forth in Articles IV, V, VI, VII and VIII of this
Agreement.




ARTICLE IX

RETURN OF RECORDS




Upon the end, for whatever reason, of his/her employment with the Company, or
upon request by the Company at any time, Employee shall immediately return to
the Company all documents, records and materials belonging and/or relating to
the Company (except Employee’s own personnel and wage and benefit materials
relating solely to Employee), and all copies of all such materials.  Upon the
end, for whatever reason, of Employee’s employment with the Company, or upon
request of the Company at any time, Employee further agrees to destroy such
records maintained by him/her on his/her own computer equipment.




ARTICLE X

MISCELLANEOUS




10.1

Notice.  Any and all notices, consents, documents or communications provided for
in this Agreement shall be given in writing and shall be personally delivered,
mailed by registered or certified mail (return receipt requested), sent by
courier (confirmed by receipt), or telefaxed (confirmed by telefax confirmation)
and addressed as follows (or to such other address as the addressed party may
have substituted by notice pursuant to this Paragraph 10.1):




To the Company:

School Specialty, Inc.

W6316 Design Drive

P.O. Box 1579

Appleton WI  54912-1579

Attention:  Mr. David Vander Zanden

Fax: 1-920-882-5863




With a copy to:

Joseph F. Franzoi IV, Esq.

Franzoi & Franzoi, S.C.

514 Racine Street

Menasha, WI  54952

Fax:  (920) 725-0998




 

To Employee:

David N Vander Ploeg

2936 Foxford Drive

Green Bay, WI  54313







Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.




7

10.2

Entire Agreement; Amendment; Waiver. This Agreement (including any documents
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter contemplated hereby. Any and all previous
agreements and understandings between or among the Parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement.  This
Agreement shall not be amended or modified except by a written instrument duly
executed by each of the parties hereto. Any extension or waiver by any party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such party.




10.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.




10.4

Attorneys’ Fees; Expenses.  Each party hereto shall bear and pay all of the
respective fees, expenses and disbursements of their agents, representatives,
accountants and counsel incurred in connection with the subject matter of this
Agreement, and its enforcement; provided, however, that should Employee be
determined to have breached the terms of Articles IV, Article V, Article VI,
Article VII or Article VIII above, Employee shall be obligated to pay the
reasonable attorneys’ fees and costs incurred by the Company as a result of such
breach and the Company’s enforcement of the foregoing Articles.




10.5

Injunctive Relief.  The Parties agree that damages will be an inadequate remedy
for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.




10.6

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.




10.7

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect
to the intent of the Parties expressed therein.




10.8.

Consideration.  Execution of this Agreement is a condition of Employee’s
employment with the Company and Employee’s employment by the Company constitutes
the consideration for Employee’s undertakings hereunder.




10.9

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin without regard to its conflict of laws
principles.




IN WITNESS WHEREOF, the Parties hereto have cause this Agreement to be duly
executed as of the date first written above.

EMPLOYEE:




By: /s/ David N. Vander Ploeg                            




Date:   3-14-08                                                    







SCHOOL SPECIALTY, INC.:




By:   /s/ David Vander Zanden                            

       

Title:  CEO                                                          




Date:   3-15-08                                                     




8


